

 
Exhibit 10.16
 




DEBT SUBORDINATION AND INTERCREDITOR AGREEMENT


This Debt Subordination and Intercreditor Agreement (as the same may from time
to time be amended, modified or restated, the “Agreement”) is dated as of
November __, 2008, and is entered into by and among (a) CAPITAL GROWTH SYSTEMS,
INC., a Florida corporation (“Parent”), (b) GLOBAL CAPACITY GROUP, INC., a Texas
corporation (“GCG”), (c) CENTREPATH, INC., a Delaware corporation
(“Centrepath”), (d) 20/20 TECHNOLOGIES, INC., a Delaware corporation (“20/20
Inc.”), (e) 20/20 TECHNOLOGIES I, LLC, a Delaware limited liability company
(“20/20 LLC”), (f) NEXVU TECHNOLOGIES, LLC, a Delaware limited liability company
(“Nexvu”), (g) FNS 2007, INC., a Delaware corporation (“FNS”), (h) VANCO DIRECT
USA, LLC, a Delaware limited liability company (“Vanco”), (i) MAGENTA NETLOGIC
LIMITED, a company incorporated in England and Wales (“Magenta”), (j) CAPITAL
GROWTH ACQUISITION, INC., a Delaware corporation (“Acquisition”; Parent, GCG,
Centrepath, 20/20 Inc., 20/20 LLC, Nexvu, FNS, Vanco, Magenta and Acquisition
are referred to herein individually as a “Debtor” and collectively as the
“Debtors”), (k) ENABLE GROWTH PARTNERS, L.P., a Delaware limited partnership, in
its capacity as agent for the Debenture Purchasers under and as defined in the
Subordinated Debenture Agreements described below (in such capacity, the “Junior
Agent”), (l) the Purchasers under and as defined in the Subordinated Debenture
Agreements (Junior Agent and such Purchasers are sometimes referred to herein as
a “Junior Creditor” and collectively as the “Junior Creditors”), (m) each Lender
under and as defined in the Senior Loan Agreement described below (each a
“Senior Lender”), and (n) ACF CGS, L.L.C., a Delaware limited liability company,
as administrative agent for each of the Senior Lenders under the Senior Loan
Agreement (together with each such Senior Lender, collectively, the “Senior
Creditor”).


WITNESSETH:


WHEREAS, Certain Junior Creditors have provided financing to Parent pursuant to
that certain Securities Purchase Agreement dated as of March 11, 2008 (as
amended, restated or otherwise modified from time to time, the “Original
Subordinated Debenture Agreement”), as further evidenced by those certain
Variable Rate Senior Secured Convertible Debentures due March 11, 2013, made by
Parent payable to such Junior Creditors in the aggregate original principal
amount of $19,000,000 (collectively, the “Original Debentures”).


WHEREAS, pursuant to the terms of that certain Consent, Waiver, Amendment and
Exchange Agreement dated as of even date herewith, by and among the Parent and
the Junior Creditors holding Original Debentures identified therein, the Parent
and the holders of the Original Debentures have agreed to exchange the Original
Debentures for new Amended and Restated Original Issue Discount Secured
Convertible Debentures due March 11, 2015, made by Parent to such Junior
Creditors in the aggregate original principal amount of $30,847,551 (the
“Amended and Restated Debentures”).


WHEREAS, on the date hereof, Junior Creditors will provide additional financing
to Parent in the aggregate principal amount of $14,891,250 pursuant to that
certain Securities Purchase Agreement dated on or about the date hereof among
Junior Creditors and Parent (the “New Subordinated Debenture Agreement”, and,
together with the Original Subordinated Debenture Agreement, the “Subordinated
Debenture Agreements”), as further evidenced by those certain Original Issue
Discount Secured Convertible Debentures due November __, 2015, made by Parent
payable to Junior Creditors in the aggregate principal amount of $14,891,250
(each debenture issued under any Subordinated Debenture Agreement, as such
debenture may be amended, restated or otherwise modified from time to time, is
hereafter referred to as a “Subordinated Debenture”).


--------------------------------------------------------------------------------


 
WHEREAS, each Debtor other than Parent has guaranteed the obligations of Parent
with respect to the Subordinated Debentures pursuant to (i) that certain
Subsidiary Guarantee dated as of March 11, 2008, by such Debtors in favor of the
holders of the Original Debentures, and (ii) that certain Subsidiary Guaranty
dated on or about the date hereof, by such Debtors in favor of the Junior
Creditors (collectively, the “Subordinated Debenture Guarantees”), and the
obligations of Debtors to Junior Creditors are secured by substantially all
assets of Debtors pursuant to (i) that certain Security Agreement dated as of
March 11, 2008, by Debtors in favor of the holders of the Original Debentures,
and (ii) that certain Security Agreement dated on or about the date hereof, by
Debtors in favor of the Junior Creditors (collectively, the “Subordinated
Debenture Security Agreements”). All current and future documents relating to
the Junior Debt (as hereinafter defined), including without limitation the
Subordinated Debentures, the Subordinated Debenture Agreements, the Subordinated
Debenture Guarantees, the Subordinated Debenture Security Agreements and any
other guaranty, security agreement, pledge agreement, control agreement,
mortgage, deed of trust or other instrument, document or agreement executed
and/or delivered in connection with any of the foregoing (including any share of
stock or other security into which any Subordinated Debenture has been or may be
converted), as the same may be amended, modified or restated, are referred to
herein as the “Subordinated Debenture Documents”.
 
WHEREAS, Senior Creditor and Debtors are parties to that certain Loan and
Security Agreement dated on or about the date hereof (as amended, restated, or
otherwise modified from time to time, and including any Refinancing thereof, the
“Senior Loan Agreement”), pursuant to which Senior Creditor has made a loan to
the Debtors in the principal amount of $8,500,000. All current and future
documents relating to the Senior Debt, as hereafter defined, including without
limitation the Senior Loan Agreement and any guaranty, security agreement,
pledge agreement, control agreement, mortgage, or deed of trust, and any
documents evidencing or relating to any Additional Senior Loans, as the same may
be amended, modified or restated, are herein and now referred to collectively
and individually as the “Senior Loan Documents”.
 
WHEREAS, the Senior Debt is secured by the Collateral, as hereafter defined.
 
WHEREAS, in order to induce Senior Creditor to enter into the Senior Loan
Agreement and to provide financing to Debtors thereunder, Junior Creditors and
Debtors have agreed to enter into this Agreement in order to subordinate the
Junior Debt to the Senior Debt and to subordinate the security interest and
other rights of Junior Creditors in the Collateral to the security interest and
other rights of Senior Creditor with respect thereto.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Junior Creditors and Debtors hereby agree with Senior Creditor as
follows:


1. Certain Defined Terms. In addition to the terms defined above and elsewhere
in this Agreement, the following terms used in this Agreement will have the
following meanings, applicable both to the singular and the plural forms of the
terms defined:


“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101 et seq.).


“Bankruptcy Event”: (a) any insolvency or bankruptcy case or proceeding
(including any case under the Bankruptcy Code), or any receivership,
custodianship, liquidation, reorganization, administration, administrative
receivership, arrangement or other similar case or proceeding, relative to any
Debtor, or to the assets of any Debtor, (b) any liquidation, dissolution,
reorganization or winding up of any Debtor, whether voluntary or involuntary and
whether or not involving solvency or bankruptcy, (c) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Debtor, (d) any sale, transfer or other disposition of all or substantially all
of the assets of any Debtor in connection with any of the foregoing, or (e) any
application, notice, resolution or order made, passed or given for or in
connection with any of the foregoing or any event analogous to any of the
foregoing.

-2-

--------------------------------------------------------------------------------


 
“Blockage Notice”: a written notice from Senior Creditor to Junior Agent that a
Non-Payment Default or Payment Default has occurred and is continuing. Any
Blockage Notice shall specify the nature of the applicable Payment Default(s)
and Non-Payment Default(s).
 
“Blockage Period”: any period commencing on the date a Blockage Notice is given
and ending (a) with respect to a Blockage Period in connection with a Payment
Default, on the earliest to occur of (i) the date when such Payment Default has
been cured or waived in writing by Senior Creditor, or (ii) 180 days from the
date a Blockage Notice is given if prior to such date the Senior Creditor has
not formally accelerated the Senior Debt and undertaken good faith proceedings
to effect such acceleration; (b) with respect to a Class 1 Non-Payment Default,
on the earliest to occur of (i) the date when such Class-1 Non-Payment Default
has been cured or waived in writing by Senior Creditor, or (ii) 180 days from
the date a Blockage Notice is given if prior to such date the Senior Creditor
has not formally accelerated the Senior Debt and undertaken good faith
proceedings to effect such acceleration; and (c) with respect to a Class 2
Non-Payment Default, on the earliest to occur of (i) the date when such Class-2
Non-Payment Default has been cured or waived in writing by Senior Creditor, or
(ii) 60 days from the date a Blockage Notice is given if prior to such date the
Senior Creditor has not formally accelerated the Senior Debt and undertaken good
faith proceedings to effect such acceleration.
 
“Class 1 Non-Payment Default”: each of the Non-Payment Defaults under the Senior
Loan Documents described on Schedule 1 attached hereto.
 
“Class 2 Non-Payment Default”: each of the Non-Payment Defaults under the Senior
Loan Documents described on Schedule 2 attached hereto. 
 
“Collateral”: any and all of the assets now owned or hereafter acquired by any
Debtor, together with all proceeds, products, accessions and additions thereto
from time to time, including without limitation any insurance proceeds.
 
“Debtor”: has the meaning ascribed to such term in the introductory paragraph of
this Agreement and shall include any successor assign or assign of any Debtor,
including, without limitation, a receiver, trustee or debtor-in-possession.


“Deed of Priority”: means that certain Deed of Priority dated as of the date
hereof, by and among Magenta and 20/20 LLC, as chargors, Senior Agent, the
Junior Creditors, and Parent, Centrepath, GCG, 20/20 Inc., FNS, Nexvu,
Acquisition and Vanco.


“Default”: any “Default”, as such term is defined in the Senior Loan Agreement,
together with any other default, event of default or other breach of any Senior
Loan Document (after giving effect to any applicable notice and cure periods)
that entitles Senior Creditor to accelerate the Senior Debt or exercise any
other right or remedy against any Debtor.

 
-3-

--------------------------------------------------------------------------------




“Enforcement Action” shall mean (a) the commencement of legal proceedings by
Senior Creditor against the Debtors for the collection of all or substantially
all of the indebtedness owed pursuant to the Senior Loan Agreement, whether
pursuant to institution of a lawsuit or the taking of actions to foreclose on
substantially all of the collateral securing Senior Debt, including, without
limitation, the institution of any enforcement or foreclosure proceedings, the
noticing of any public or private sale or other disposition pursuant to the
United States Bankruptcy Code, or any diligently pursued attempt to vacate or
obtain relief from a stay or other injunction restricting any other action
described in this definition, (b) the exercise of any right or remedy in
connection with a Default as provided under the Senior Loan Documents (including
delivery of any notice to seek to obtain payment directly from any account
debtor of any Debtor or the taking of any action or the exercise of any right or
remedy in respect of the setoff or recoupment against the Collateral or proceeds
of Collateral), under applicable law, at equity, in a Bankruptcy Event or
otherwise, (c) the sale, assignment, transfer, lease, or other disposition of
all or substantially all of the Collateral, by private or public sale or any
other means as permitted under the Senior Loan Documents, (d) the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purpose of marketing or
disposing of all or substantially all of the Collateral, provided that any such
engagement or retention shall require the applicable party to obtain letters of
intent with regard to a transaction within a commercially reasonable period of
time and in any event within sixty (60) days following the date of the
engagement of such person, or (e) the commencement of, or the joinder with any
creditor in commencing, any Bankruptcy Event against any Debtor or any assets of
any Debtor, including the appointment of a receiver, interim receiver, trustee
or similar official over any Debtor of any assets of any Debtor.


“Junior Agent”: has the meaning set forth in the introductory paragraph of this
Agreement.


“Junior Creditor”: has the meaning set forth in the introductory paragraph of
this Agreement.


“Junior Debt”: all indebtedness, fees, expenses, obligations and liabilities of
each Debtor to any Junior Creditor, whether now existing or hereafter incurred
or created, under or with respect to the Subordinated Debenture Documents, in
each case, whether such amounts are due or not due, direct or indirect, absolute
or contingent.


“Lien”: any interest in property securing an obligation owed to, or a claim by,
a Person other than the owner of such property, whether such interest is based
on the common law, equity, statute or contract, and including a security
interest, charge, claim or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.


“New Subordinated Debenture Agreement”: has the meaning set forth in the
recitals of this Agreement.


“Non-Payment Default”: any Default (other than a Payment Default), or any other
event (other than a Payment Default) the occurrence of which (after giving
effect to any applicable notice and cure periods) entitles the Senior Creditor
to accelerate the maturity of any of the Senior Debt, and including all Class 1
Non-Payment Defaults and Class 2 Non-Payment Defaults.
 
“Original Subordinated Debenture Agreement”: has the meaning set forth in the
recitals of this Agreement.

-4-

--------------------------------------------------------------------------------


 
“Payment Default”: any default in the payment of any Senior Debt (whether upon
maturity, mandatory prepayment, acceleration or otherwise) beyond any applicable
grace period with respect thereto.
 
“Person”: any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Refinancing”: any replacement or refinancing of the Senior Debt, provided that
such replacement or refinancing indebtedness does not (i) increase the principal
amount of the Senior Debt beyond the limits described in clause (a) of the
definition of “Senior Debt”, (ii) extend the stated maturity date of some or all
of the Senior Debt beyond the maturity date of the Senior Debt as of the date of
this Agreement, or (iii) add any additional events of default or financial
covenants such that such refinancing indebtedness is materially more restrictive
to the Debtors than the Senior Debt as of the date of this Agreement.


“Senior Creditor”: means the Senior Creditor referred to in the introductory
paragraph of this Agreement and any other holder of Senior Debt from time to
time.


“Senior Creditor Repayment”: the circumstance in which (a) subject to Section
12(a), the Senior Debt has been paid in full in cash, and (b) the commitment of
Senior Creditor to make loans under the Senior Loan Agreement has been
terminated.


“Senior Debt”: all liabilities of any Debtor to Senior Creditor from time to
time outstanding pursuant to or in connection with the Senior Loan Documents
(including, without limitation, all principal, interest, fees, reimbursement
obligations with respect to letters of credit, indemnities, costs and expenses)
up to an aggregate amount not to exceed the sum of (a) up to $8,500,000 of loans
at any time outstanding pursuant to the Senior Loan Agreement plus, subject to
Senior Creditor’s compliance with Section 13(a) of this Agreement, up to an
additional $2,000,000 of loans under the Senior Loan Agreement (“Additional
Senior Loans”); plus (b) all interest arising under or with respect to the
Senior Loan Documents, including, in the event of a Bankruptcy Event, any and
all post-petition interest and costs from and after the date of filing of a
petition by or against any Debtor or its bankruptcy estate, whether or not such
amounts are allowed as a claim against any Debtor in any Bankruptcy Event; plus
(c) all costs and expenses incurred by Senior Creditor in connection with its
enforcement of any rights or remedies under the Senior Loan Documents, the
collection of any of the Senior Debt, or the protection of, or realization upon,
any Collateral, including, by way of example, court costs, appraisal and
consulting fees, reasonable attorneys’ fees, auctioneers’ fees, rent, storage,
insurance premiums and like items, and whether or not such amounts are allowed
as a claim against any Debtor in connection with any Bankruptcy Event; plus (d)
all fees, charges, and indemnities owing by any Debtor to Senior Creditor under
or in connection with the Senior Loan Documents; plus (e) all principal,
interest, fees, costs and expenses in connection with any debtor-in-possession
financing provided by Senior Creditor to one or more Debtors in connection with
a Bankruptcy Event.


“Senior Loan Agreement”: has the meaning set forth in the recitals of this
Agreement.


“Senior Loan Documents”: has the meaning set forth in the recitals of this
Agreement.


-5-

--------------------------------------------------------------------------------


 
“Subordinated Debenture”: has the meaning set forth in the recitals of this
Agreement.


“Subordinated Debenture Agreement”: has the meaning set forth in the recitals of
this Agreement.


“Subordinated Debenture Documents”: has the meaning set forth in the recitals of
this Agreement.


“Subordinated Debenture Guarantees”: has the meaning set forth in the recitals
of this Agreement.


“Subordinated Debenture Security Agreements”: has the meaning set forth in the
recitals of this Agreement.
 
2. Subordination of Debt.


(a) Debtors may pay, and Junior Creditors may retain, Permitted Payments (as
defined below) with respect to the Junior Debt, provided that following the
commencement of an Enforcement Action and for so long as an Enforcement Action
remains ongoing, Junior Creditors shall be entitled to no Permitted Payments
until the Senior Creditor Repayment shall have occurred, other than Permitted
Payments described in Section 2(c)(i). Unless and until the Senior Creditor
Repayment shall have occurred, no Junior Creditor will ask for, demand, sue for,
take or receive from any Debtor, by setoff or in any other manner, the whole or
any part of the Junior Debt which does not constitute a Permitted Payment,
including, without limitation, the taking of any negotiable instruments
evidencing such amounts (other than debentures now or hereafter issued in
connection with Junior Debt which are subordinated pursuant to the terms and
conditions hereof and which contain the subordination legend required hereby),
or the taking of any security for any of the Junior Debt (other than security
interests in the Collateral pursuant to the Subordinated Debenture Documents in
effect on the date hereof unless permitted by Section 8 hereof), and while an
Enforcement Action is outstanding, the holders of the Junior Debt will not
accept any Permitted Payments (other than Permitted Payments described in
Section 2(c)(i)) (or if received will pay them over to Senior Lender).


(b) Subject to the terms of Section 2(a) above, unless and until the Senior
Creditor Repayment shall have occurred, in the event that any Junior Creditor
shall receive any cash payment or distribution with respect to the Junior Debt
which does not constitute a Permitted Payment, then, in such event, such payment
or distribution (other than a Permitted Payment described in Section 2(c)(i))
shall be deemed to have been paid to such Junior Creditor in trust for the
benefit of Senior Creditor and shall be immediately paid over to Senior Creditor
in the form received by such Junior Creditor (with proper endorsements or
assignments, if necessary) to the extent necessary to pay the Senior Debt after
giving effect to any concurrent payment to Senior Creditor from other sources.


(c) As used herein, the term “Permitted Payment” shall mean any of the
following:


(i) non-cash payments of principal, interest or other amounts due to one or more
Junior Creditors pursuant to and in accordance with the Subordinated Debenture
Documents via the issuance of Parent’s capital stock;


-6-

--------------------------------------------------------------------------------


 
(ii) so long as no Blockage Period is in effect and no Enforcement Action has
been commenced and is continuing, cash payments of liquidated damages made
pursuant to the Subordinated Debenture Documents as in effect on the date hereof
or as amended as permitted by this Agreement;


(iii)  so long as no Blockage Period is in effect and no Enforcement Action has
been commenced and is continuing, cash payments on account of Quarterly
Redemption Amounts (as defined in the Subordinated Debentures) due under the
Subordinated Debenture Documents in an amount not to exceed 25% of the Debtors’
Excess Cash Flow (as defined in the Senior Loan Agreement), contemporaneously
with the payment of Excess Cash Flow to the Senior Creditor pursuant to Section
2(c)(v) of the Senior Loan Agreement;


(iv)  so long as the outstanding principal balance of the Senior Debt is no more
than $2,500,000 and so long as no Blockage Period is in effect and no
Enforcement Action has been commenced and is continuing, cash payments on
account of Quarterly Redemption Amounts due under the Subordinated Debentures,
provided that no such payment shall be made unless (x) as of the end of the
month immediately preceding payment of any proposed Quarterly Redemption Amount
the Debtors are in compliance with each of the financial covenants set forth in
the Senior Loan Agreement required to be complied with as of the end of such
preceding month, and (y) no less than ten (10) days prior to the proposed date
of payment of such Quarterly Redemption Amount, Debtors shall have delivered to
Senior Creditor and Junior Creditor Agent written certification of such
compliance, together, in the case of Senior Creditor, with calculations in
reasonable detail evidencing compliance with such financial covenants (if
requested in writing, and only if requested in writing, subject to Section 4.8
of the Original Subordinated Debenture Agreement, the Debtors shall deliver
calculations in reasonable detail evidencing compliance with such financial
covenants to the Junior Creditor Agent); and


(v) so long as no Blockage Period is in effect an no Enforcement Action has been
commenced and is continuing, reimbursement of out of pocket expenses (including,
if applicable, legal fees and expenses) payable to Junior Creditors pursuant to
the Subordinated Debenture Documents (as in effect as of the date of this
Agreement) and Section 32 of this Agreement.


(d) The rights of each Junior Creditor to receive any payments with respect to
the Subordinated Debenture Documents (other than Permitted Payments described in
Section 2(c)(i)) will be suspended upon delivery of a Blockage Notice to Junior
Agent. Upon the termination of any Blockage Period, each Junior Creditor’s right
to receive Permitted Payments as provided above shall be reinstated, and Debtors
may resume making such payments to Junior Creditors (including any payments that
were deferred as a result thereof). The aggregate number of days in any
consecutive 365-day period during which Blockage Periods may be in effect solely
as a result of Non-Payment Defaults shall be 180 days. No Blockage Period may be
imposed by Senior Creditor as a result of any Non-Payment Default existing on
the date that any previous Blockage Notice was given and of which an officer of
Senior Creditor had actual knowledge on the date such Blockage Notice was given.


3. Subordination of Liens. Unless and until the Senior Creditor Repayment shall
have occurred, each Debtor, for itself and its successors and assigns, covenants
and agrees, and each Junior Creditor, for itself and its successors and assigns,
hereby covenants and agrees, that all Liens now or hereafter acquired by Senior
Creditor in any or all of the Collateral shall at all times be prior and
superior to any Lien now held or hereafter acquired by any Junior Creditor in
the Collateral. Said priority shall be applicable irrespective of the time or
order of attachment or perfection of any Lien or the time or order of filing of
any financing statements or other documents, or any statutes, rules or law, or
court decisions to the contrary. The Lien subordination provisions in this
Agreement are for the benefit of and shall be enforceable directly by Senior
Creditor, and Senior Creditor shall be deemed to have acquired the Senior Debt
in reliance upon this Agreement.

-7-

--------------------------------------------------------------------------------


 
4. Disposition of Collateral.


(a) Each Junior Creditor hereby agrees that, until the Senior Creditor
Repayment, Senior Creditor may dispose of, and exercise any other rights with
respect to, any or all of the Collateral, free of the Liens of such Junior
Creditor, provided that such Junior Creditor retains any rights it may have as a
junior secured creditor with respect to the Junior Debt with respect to the
surplus, if any, arising from any such disposition or enforcement. Upon any
disposition of any of the Collateral by Senior Creditor, each Junior Creditor
(i) agrees, if requested, to execute and immediately deliver any and all
releases or other documents or agreements which Senior Creditor deems reasonably
necessary to accomplish a disposition thereof free of the Liens of such Junior
Creditor, and (ii) authorizes Senior Creditor to record, or cause to have
recorded, any UCC financing statements which Senior Creditor deems reasonably
necessary to accomplish a disposition thereof free of the Liens of such Junior
Creditor (it being understood that Senior Creditor shall not release any Liens
of any Junior Creditor in any Collateral which is not the subject of such
disposition). Each Junior Creditor agrees that any funds of any Debtor which it
obtains through the exercise of any right of setoff or other similar right
constitute Collateral, and each Junior Creditor shall immediately pay such funds
to Senior Creditor to be applied to the outstanding Senior Debt. Senior Creditor
agrees to act in a commercially reasonable fashion in connection with any
disposition of any Collateral by Senior Creditor.


(b) In the event of a sale or other disposition by any Debtor of some or all of
the Collateral in connection with the liquidation or winding up of its business,
each Junior Creditor agrees to release its Lien on such Collateral promptly (and
in any event within three business days) upon the request of Senior Creditor,
whether or not such Junior Creditor will receive any proceeds from such sale,
but only if the net proceeds are used to pay the Senior Debt in cash and, if
such net proceeds are sufficient to repay the Senior Debt in full, if the
remaining proceeds are used to pay the Junior Debt in cash (unless otherwise
required by applicable law). Should any Junior Creditor fail to provide a
release of its Lien in any such Collateral sold or agree in writing to release
its Lien contemporaneously with any such sale in accordance with the provisions
of the preceding sentence (including the application of proceeds) within three
(3) business days after its receipt of Senior Creditor’s written request, Senior
Creditor may, acting as such Junior Creditor’s attorney-in-fact, do so itself in
such Junior Creditor’s name. Such power of attorney is coupled with an interest
and is irrevocable until the Senior Creditor Repayment shall have occurred. 


5. Limitations on Rights and Remedies.


(a) So long as a Blockage Period is in effect or if Senior Lender has commenced
and is diligently pursuing an Enforcement Action, each Junior Creditor hereby
agrees, severally and not jointly with the other Junior Creditors, that it shall
not exercise any rights or remedies with respect to any Debtor or any
Collateral, including, without limitation, the right to (a) enforce any Liens or
repossess, sell or otherwise foreclose on any portion of the Collateral, or (b)
request any action, institute litigation or other proceedings, give any
instructions, make any election, notice account debtors or make collections with
respect to any portion of the Collateral; provided, however, that if Debtors or
Senior Creditor shall cure the applicable event of default under the
Subordinated Debenture Documents prior to the taking of such remedial action by
any Junior Creditor, no Junior Creditor will take or continue any remedial
action with respect to such event of default after the date of such cure; and,
until the Senior Creditor Repayment, any payments, distributions or proceeds
resulting from the exercise of any such remedial action received by any Junior
Creditor shall be subject to the terms of this Agreement and shall be paid or
delivered to Senior Creditor as provided in this Agreement; provided, further,
notwithstanding anything to the contrary contained herein, Junior Creditors
shall not be prohibited (at any time, with or without notice, even during a
Blockage Period or while an Enforcement Action is outstanding) from taking
action against the Debtors to (x) collect Permitted Payments described in
Section 2(c)(i) including, without limitation, seeking specific performance or
taking action against the Borrowers to collect capital stock of the Parent at
any time any Debtor is obligated to issue the same to the extent such obligation
is a non-cash obligation that would constitute a Permitted Payment under Section
2(c)(i), or (y) seeking specific performance against the Debtors to enforce the
provisions of the Subordinated Debenture Documents described on Schedule 3
attached hereto.

-8-

--------------------------------------------------------------------------------


 
(b) To the extent that any Default under the Senior Loan Documents gives rise to
a “cross default” under the Subordinated Debenture Documents (a “Junior Cross
Default”), the cure or waiver of such Default under the Senior Loan Documents
shall be deemed to automatically cure or waive such Junior Cross Default under
the Subordinated Debenture Documents. To the extent that any default or event of
default under the Subordinated Debenture Documents gives rise to a “cross
default” under the Senior Loan Documents (a “Senior Cross Default”), the cure or
waiver of such default or event of default under the Subordinated Debenture
Documents shall be deemed to automatically cure or waive such Senior Cross
Default under the Senior Loan Documents.


6. Intercreditor Arrangements in Bankruptcy.


(a) Notwithstanding any Bankruptcy Event, this Agreement shall remain in full
force and effect and enforceable pursuant to its terms in accordance with
Section 510(a) of the Bankruptcy Code, and all references herein to any Debtor
shall be deemed to apply to such entity as debtor in possession and to any
trustee in bankruptcy for the estate of such entity.


(b) Except as otherwise specifically permitted in this Section 6, until the
Senior Creditor Repayment, no Junior Creditor shall assert, without the written
consent of Senior Creditor, which consent may be granted or withheld in Senior
Creditor’s sole discretion, any claim, motion, objection, or argument in respect
of any Collateral in connection with any Bankruptcy Event which could otherwise
be asserted or raised in connection with such Bankruptcy Event by such Junior
Creditor as a secured creditor of the applicable Debtor, including without
limitation any claim, motion, objection or argument seeking adequate protection
or relief from the automatic stay in respect of any Collateral.


(c) Without limiting the generality of the foregoing, each Junior Creditor
agrees that if a Bankruptcy Event occurs, (i) Senior Creditor may consent to the
use of cash collateral on such terms and conditions and in such amounts as
Senior Creditor, in its discretion, may decide without seeking or obtaining the
consent of such Junior Creditor as holder of an interest in the Collateral; (ii)
Senior Creditor may (A) provide financing to any Debtor or (B) consent to the
granting of a priming Lien to secure postpetition financing, in each case
pursuant to Section 364 of the Bankruptcy Code or other applicable law and on
such terms and conditions and in such amounts as Senior Creditor, in its sole
discretion, may decide without seeking or obtaining the consent of such Junior
Creditor as holder of an interest in the Collateral; (iii) such Junior Creditor
shall not oppose any Debtor’s use of cash collateral to the extent such use has
been approved by Senior Creditor; (iv) such Junior Creditor shall not oppose any
sale or other disposition of any Collateral free and clear of Liens or other
claims of any Person, including such Junior Creditor, under Section 363 of the
Bankruptcy Code if Senior Creditor has consented to such sale or disposition of
such assets.

-9-

--------------------------------------------------------------------------------


 
(d) Each Junior Creditor agrees that it will not initiate, prosecute, encourage,
or assist with any other Person to initiate or prosecute any claim, action or
other proceeding (i) challenging the validity or enforceability of this
Agreement, (ii) challenging the validity or enforceability of Senior Creditor’s
claim against any of the Debtors, (iii) challenging the perfection or
enforceability of any of Senior Creditor’s Liens, or (iv) asserting any claims
which any Debtor may hold with respect to Senior Creditor or the Senior Debt, if
any.


(e) Notwithstanding any other provision of this Section 6, (i) each Junior
Creditor shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Junior Creditor, including without limitation any claims
secured by the Collateral, and (ii) each Junior Creditor shall be entitled to
file any pleadings, objections, motions or agreements which (y) assert rights or
interests available to unsecured creditors of the applicable Debtor arising
under either the Bankruptcy Code or applicable non-bankruptcy law or (z) which
preserve Junior Creditors’ rights to the Collateral after giving effect to the
Senior Creditor Repayment which do not adversely affect the rights of Senior
Creditor.


7. Bankruptcy Event. In the event of any Bankruptcy Event, as between Senior
Creditor and Junior Creditors, the following shall apply:


(a) Upon any payment or distribution of assets or securities of any kind or
character, whether in cash, securities or other property, of any Debtor or the
estate created by the commencement of any such Bankruptcy Event, the Senior Debt
shall first be paid irrevocably in full in cash before any Junior Creditor shall
be entitled to receive any payment or distribution of any cash, securities or
other property on account of the Junior Debt.


(b) Senior Creditor shall be entitled to receive from Debtors and any other
Person making any distribution in accordance with clause (a) above any payment
or distribution of any kind or character, whether in cash, securities or other
property which may be payable or deliverable in respect of the Junior Debt in
connection with any such Bankruptcy Event for application to the payment of the
Senior Debt (to the extent necessary to pay such Senior Debt after giving effect
to any concurrent payment to Senior Creditor). To facilitate the foregoing, each
Junior Creditor irrevocably authorizes, empowers and directs any Debtor, debtor
in possession, receiver, liquidator, custodian, conservator, trustee or other
Person having authority to pay or otherwise deliver all such payments or
distributions to Senior Creditor as required by this clause (b).


(c) In the event that, notwithstanding the foregoing provisions of clause (b)
above, any Junior Creditor receives any payment from or distribution of assets
or securities of any Debtor or the estate created by the commencement of any
such Bankruptcy Event, of any kind or character in respect of the Junior Debt,
whether in cash, securities or other property before the Senior Creditor
Repayment shall have occurred, then, and in such event, such payment or
distribution shall be received and held in trust by such Junior Creditor for the
benefit of Senior Creditor and shall be promptly paid over or delivered by such
Junior Creditor to Senior Creditor to the extent necessary to pay the Senior
Debt in full after giving effect to any concurrent payment to Senior Creditor.
In addition, to the extent that Senior Creditor receives a payment in excess of
the amount required to effectuate the Senior Creditor Repayment, then Senior
Creditor shall, unless otherwise required by applicable law or court order, hold
such excess amount in trust for the Junior Creditors and promptly pay such
excess amount to Junior Agent for the benefit of Junior Creditors, and Junior
Agent and Junior Creditors shall allocate such amount among themselves in such
manner as they elect.

-10-

--------------------------------------------------------------------------------


 
(d) Each Junior Creditor covenants and agrees to provide Senior Creditor with a
copy of any proof of claim filed by such Junior Creditor in connection with any
Bankruptcy Event, and Senior Creditor agrees to provide Junior Creditors with a
copy of any proof of claim filed by Senior Creditor in connection with any
Bankruptcy Event.


(e) In connection with any Bankruptcy Event, each Junior Creditor agrees that it
shall not vote to accept or approve any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension (nor shall it provide any
financing to any Debtor or its affiliates under any such plan) that would (i)
not provide for the payment in full of all Senior Debt in cash, unless Senior
Creditor has voted to accept such plan (which vote shall be within Senior
Creditor’s sole and absolute discretion), or (ii) cause such Junior Creditor or
any affiliate thereof to receive any payment in respect of Junior Debt (other
than current interest in connection with any debt owing to such Junior Creditor
pursuant to a plan of reorganization, provided that the payment of such current
interest is subordinated to the Senior Debt on substantially the terms set forth
herein) prior to the Senior Creditor Repayment.


8.  No Additional Liens. Other than as set forth in the Subordinated Debenture
Security Agreements, each Junior Creditor hereby represents, severally, and not
jointly with the other Junior Creditors, that such Junior Creditor has not been
granted or obtained any Liens in any assets of any Debtor or any other assets
securing the Senior Debt. Each Junior Creditor agrees that, without the prior
written consent of Senior Creditor, no Junior Creditor will take any other Liens
on any assets of any Debtor or any other assets as security for the Junior Debt
unless Senior Creditor also has a Lien on such assets which is senior to that of
the applicable Junior Creditor, and no Junior Creditor shall obtain any
additional guarantees for the Junior Debt unless the Person obligated under such
guaranty also guarantees the Senior Debt and such guaranty in favor of Junior
Creditor(s) is subordinated to such guaranty in favor of Senior Creditor in a
manner consistent with the terms and conditions of this Agreement pursuant to
documentation reasonably acceptable to Senior Creditor.


9.  Junior Debt Owed Only to Junior Creditors; Restrictions on Transfer.


(a) Each Junior Creditor represents and warrants severally, and not jointly with
the other Junior Creditors that: (a) no Junior Creditor has previously assigned
any interest in the Junior Debt or any Lien in connection therewith, if any; (b)
no Person other than Junior Creditors owns an interest in any Junior Debt or
security therefor (whether as joint holders of the Junior Debt, participants or
otherwise); and (c) the entire Junior Debt is owing only to Junior Creditors.
Each Junior Creditor covenants that, in the event that such Junior Creditor
wishes to transfer, in whole or in part, all or any part of the Junior Debt or
any Lien therefor to another Person, then the terms and conditions of this
Agreement will be and remain binding upon the Junior Debt and all Liens
therefor, and such Junior Creditor shall cause such proposed transferee, before
any such transfer is made, to execute and deliver to Senior Creditor a written
acknowledgment in form and substance reasonably acceptable to Senior Creditor,
pursuant to which such proposed transferee acknowledges that it will constitute
a Junior Creditor hereunder and be bound by the terms and conditions hereof.

-11-

--------------------------------------------------------------------------------


 
(b) Senior Creditor covenants that, in the event that the Senior Creditor wishes
to transfer, in whole or in part, all or any part of the Senior Debt or any Lien
therefor to another Person, then the terms and conditions of this Agreement will
be and remain binding upon the Senior Debt and all Liens therefor, and Senior
Creditor shall cause such proposed transferee, before any such transfer is made,
to execute and deliver to the Junior Creditors a written acknowledgment that
such proposed transferee acknowledges that it will constitute a Senior Creditor
hereunder and be bound by the terms and conditions hereof. Senior Creditor
agrees that (i) in the event of any transfer by Senior Creditor of less than all
of the Senior Debt, ACF CGS, L.L.C. shall continue to serve as administrative
agent for the holder(s) of Senior Debt (including for purposes of administering
and enforcing this Agreement), and (ii) in the event of the transfer by Senior
Creditor of all of the Senior Debt then held by Senior Creditor, prior to
consummating any such transfer, Senior Creditor shall notify Junior Agent of
such proposed transfer (the “Transfer Notice”) (which notice shall include the
identity of the proposed transferee(s) and the scheduled date of closing of the
transfer to such person(s) (the “Scheduled Transfer Date”)), and Junior
Creditors shall have the right to exercise the Purchase Option with respect to
all, but not less than all of the Senior Debt, upon the terms and conditions
described in Section 10 below; provided, however, that in such event Junior
Creditors desiring to exercise the Purchase Option shall deliver a Purchase
Option Notice to ACF CGS, L.L.C. within two (2) days following delivery of the
Transfer Notice by ACF CGS, L.L.C., and shall consummate the Purchase Option and
pay the Option Purchase Price no later than the later of (A) the Scheduled
Transfer Date identified in the Transfer Notice, or four (4) business days
following the date of delivery of the Purchase Option Notice.


10.  Purchase Option.


(a) Senior Creditor shall give Junior Agent a copy of any written notice of
acceleration of any Senior Debt given by Senior Creditor to one or more Debtors,
concurrently with, or as soon as practicable after, the giving of such notice to
such Debtors. For a period of 10 calendar days following receipt of such notice
by Junior Agent (the “Option Period”), Junior Creditors shall have the option
(the “Purchase Option”) to purchase from Senior Creditor (i) all, but not less
than all, of the Senior Debt owed to Senior Creditor at the time of purchase
(excluding the Retained Debt, as defined below) and (ii) all of Senior
Creditor’s right, title and interest in and to, and all of Senior Creditor’s
obligations under, the Senior Loan Documents (excluding the Retained Interests,
as defined below, and excluding all rights and remedies of Senior Creditor under
and with respect to any warrant, registration rights agreement, capital stock of
any Debtor and other similar equity investments) (all such property referred to
in clauses (i) and (ii) being collectively called the “Assigned Interests”). At
any time during the Option Period, Junior Creditors may exercise the Purchase
Option by causing Junior Agent to deliver to Senior Creditor a written notice of
intent to exercise the Purchase Option (the “Purchase Option Notice”), in which
notice Junior Agent shall specify the date of closing (which shall be a business
day within the Option Period). On the closing date specified in the Purchase
Option Notice, Senior Creditor shall, pursuant to an assignment agreement in
form and substance satisfactory to Senior Creditor and Junior Creditors, assign
all of its right, title and interest in and to the Assigned Interests to Junior
Creditors, without representation, recourse or warranty (except as expressly set
forth below), upon Senior Creditor’s receipt of payment, in cash (and in
immediately available federal funds by wire transfer to a bank account
designated by Senior Creditor), of the purchase price (the “Option Purchase
Price”), which shall be an amount equal to 100% of the Senior Debt owed on the
date of payment to Senior Creditor (it being understood and agreed to by all
parties that any purchase and sale consummated pursuant to this Section 10 shall
be deemed to be a prepayment of all of the Senior Debt for all purposes of the
Senior Loan Documents), including, without limitation, (w) all unpaid interest,
fees and any other charges, without regard to whether or not such amounts are
allowed or are recoverable pursuant to Section 506 of the Bankruptcy Code or
otherwise, (x) any prepayment fee or early termination fee set forth in the
Senior Loan Documents, and (y) any amounts that are due and payable to Senior
Creditor in respect of claims for which Senior Creditor is entitled to
indemnification under the Senior Loan Documents, but excluding the Retained
Debt. Without duplication of any amounts to be paid as part of the Option
Purchase Price, Junior Creditor shall furnish to Senior Creditor on the date of
closing on the Purchase Option cash collateral as security to Senior Creditor
for the payment of all Asserted Known Indemnification Claims, as defined below,
such cash collateral to be an amount equal to 100% of such claims. The election
to exercise the Purchase Option pursuant to the Purchase Option Notice shall be
irrevocable and shall fully obligate and commit Junior Creditors to acquire the
Assigned Interests as herein provided. The amount of and payment of the Option
Purchase Price or any other sum required to be paid by Junior Creditors to
Senior Creditor pursuant to this Section 10 shall not be subject to any defense,
reduction, recoupment or offset, for any reason, including, without limitation,
any breach or alleged breach by Senior Creditor at any time of any provision of
this Agreement. The failure of Junior Agent to deliver the Purchase Option
Notice so that it is received by Senior Creditor prior to expiration of the
Option Period or to consummate the purchase pursuant to the Purchase Option as
provided herein prior to the expiration of the Option Period shall result in the
forfeiture of the Purchase Option, unless otherwise agreed by Senior Creditor in
its sole discretion. As used herein, the term “Retained Debt” shall mean any and
all amounts required to be paid by any Debtor to Senior Creditor pursuant to any
indemnity provisions contained in any of the Senior Loan Documents, the claim
for which arises or becomes due and payable after the consummation of the
purchase by Junior Creditor pursuant to the Purchase Option; the term “Retained
Interests” shall mean the rights and interest retained by Senior Creditor under
all of the Senior Loan Documents, notwithstanding the sale and the assignment of
the Assigned Interests, in respect of the Retained Debt and in respect of
indemnification obligations of Debtors in accordance with the Senior Loan
Documents (all of which shall survive the sale and assignment of the Assigned
Interests and continue to benefit Senior Creditor); and the term “Asserted Known
Indemnification Claim” means any matters or circumstances for which notice or
demand has been made or asserted against Senior Creditor in writing that at the
time of determination could reasonably be expected to result in direct or actual
damages and expenses (including, without limitation, reasonable and documented
attorneys' fees and disbursements but excluding special, indirect, consequential
or punitive damages to Senior Creditor) to Senior Creditor and which are subject
to indemnification by any Debtor pursuant to the terms of the Senior Loan
Documents. Any reference to the amount of any Asserted Known Indemnification
Claim shall mean that amount as reasonably determined by Senior Creditor in
light of the facts and circumstances of the underlying claim. In connection with
any such sale or assignment, each Debtor agrees to execute and deliver to Senior
Creditor all such agreements, instruments or documents as Senior Creditor may
reasonably request to evidence the survival of such rights, interest and
obligations. The grant of the Purchase Option shall not operate to restrict
Senior Creditor from assigning or transferring to any Person any or all of its
loan commitments under the Senior Loan Documents or any Senior Debt owing to it
or any of its rights or other interests under the Senior Loan Documents, so long
as such Person agrees to be bound by the terms of this Section 10.

-12-

--------------------------------------------------------------------------------


 
(b) The purchase price and any cash collateral shall be remitted by wire
transfer of immediately available funds to such bank account of Senior Creditor
as Senior Creditor may designate in writing to Junior Agent for such purpose.
Interest shall be calculated to but excluding the business day on which such
purchase and sale shall occur if the amounts so paid by Junior Creditors to the
bank account designated by Senior Creditor are received in such bank account
prior to 1:00 p.m. Central time. Interest shall be calculated to and including
the business day on which such purchase and sale shall occur if the amounts so
paid by Junior Creditors to the bank account designated by Senior Creditor are
received in such bank account after 1:00 p.m. Central time.
 
(c) The obligation of Senior Creditor to consummate any sale pursuant to the
Purchase Option shall be subject to (i) obtaining any required approval of any
applicable governmental authority and (ii) Senior Creditor’s receipt of an
undertaking (in form and substance satisfactory to Senior Creditor) from Junior
Creditors to reimburse Senior Creditor for any loss, cost or expense (including
interest at the rate applicable under the Senior Loan Agreement) outstanding on
the date the Purchase Option is exercised and reasonable attorney’s fees and
other legal expenses) relating to any payment items that have been provisionally
credited to any of the Senior Debt and that are returned unpaid or are otherwise
dishonored or charged back.


(d) Any purchase pursuant to the Purchase Option shall be without any
representation or warranty of any kind by Senior Creditor as to any of the
Assigned Interests or otherwise and without recourse to Senior Creditor, except
that Senior Creditor shall represent and warrant to Junior Creditors: (i) the
amount of the Senior Debt being purchased from Senior Creditor, (ii) that Senior
Creditor owns such Senior Debt free and clear of any Liens and (iii) that Senior
Creditor has the right to assign such Senior Debt and the assignment is duly
authorized.


(e) Upon the consummation of any purchase and sale pursuant to the Purchase
Option, Junior Creditors (and not Senior Creditor) shall thereafter be obligated
pursuant to the terms of the Senior Loan Documents with respect to the Assigned
Interests and responsible for the discharge and performance of all of the
duties, responsibilities and obligations of Senior Creditor under the loan
commitments included within the Assigned Interests, with the Junior Creditors
thereafter being deemed to be the “Lender” for all purposes under the Senior
Loan Documents (except with respect to the Retained Debt and Retained Interests)
and with Senior Creditor thereafter being released from its duties,
responsibilities and obligations under the Senior Loan Documents.


(f) All Retained Debt shall remain secured by the Collateral, Junior Agent shall
act as collateral agent for Senior Creditor in connection with all Retained Debt
and Senior Creditor shall have the benefits of the Retained Interests in the
Senior Loan Documents. Senior Creditor shall be entitled to payment in respect
of such Retained Debt on the due date of any such Retained Debt.


(g) Each Debtor agrees that any such sale and assignment by Senior Creditor of
the Assigned Interests shall not operate to terminate or impair such Debtor’s
obligations to indemnify Senior Creditor or the obligations of such Debtor with
respect to any Retained Rights under the Senior Loan Documents or otherwise, all
of which indemnity and other obligations with respect to the Retained Rights
shall survive any such sale and assignment. Nothing in this Section 10 shall be
deemed to require Senior Creditor to extend any credit to any Debtor during the
Option Period.


(h) Junior Creditors agree that, after consummation of any purchase of the
Assigned Interests in accordance with this Section 10, Junior Creditors will not
authorize or allow any amendment to be made to any of the provisions of the
Senior Loan Documents in a manner that would restrict or otherwise adversely
effect the Retained Interests or the security for the Retained Debt.


-13-

--------------------------------------------------------------------------------


 
(i) For avoidance of doubt, Junior Creditors agree and acknowledge that Senior
Creditor shall not be required to provide any prior notice to Junior Creditor of
Senior Creditor’s commencement of, or intent to commence, any enforcement action
against or with respect to any Debtor or any of the Collateral, and Senior
Creditor shall not be obligated to forbear from taking any such enforcement
action during the Option Period.


(j) Notwithstanding anything herein to the contrary, the rights and obligations
of each Junior Creditor hereunder are several and not joint with the rights and
obligations of any other Junior Creditor and no Junior Creditor shall have
liability or obligations hereunder unless and until such Junior Creditor duly
exercises its rights hereunder in its sole discretion.


11.  Continuing Nature of Subordination. This Agreement will be effective and
may not be terminated or otherwise revoked by any Junior Creditor until the
Senior Creditor Repayment shall have occurred. Each Junior Creditor hereby
waives to the fullest extent permitted by applicable law any right it may have
to terminate or revoke this Agreement or any of the provisions of this
Agreement. In the event that any Junior Creditor has any right under applicable
law otherwise to terminate or revoke this Agreement which right cannot be
waived, such termination or revocation will not be effective until written
notice of such termination or revocation, signed by such Junior Creditor, is
actually received by Senior Creditor’s officer responsible for such matters. In
the absence of the circumstances described in the immediately preceding
sentence, this is a continuing agreement of subordination and Senior Creditor
may continue, at any time and without notice to any Junior Creditor, to extend
credit or other financial accommodations and loan monies to or for the benefit
of Debtors on the faith hereof. Any termination or revocation described
hereinabove will not affect this Agreement in relation to any of the Senior Debt
which arose or was committed to prior to receipt thereof.


12.  Invalidated Payments; Waivers by Junior Creditors.


(a) To the extent that Senior Creditor receives payments or transfers on the
Senior Debt or proceeds of the Collateral which are subsequently invalidated,
declared to be fraudulent or preferential, set aside, avoided and/or required to
be repaid to a trustee, receiver or any other Person under any bankruptcy law,
state or federal law, common law, or equitable cause or pursuant to the Senior
Loan Documents, then, to the extent of such payment or proceeds received, the
Senior Debt, or part thereof, intended to be satisfied shall be revived and
continue in full force and effect as if such payments or proceeds had not been
received by Senior Creditor.


(b) Each Junior Creditor hereby waives and releases, to the fullest extent
permitted by applicable law, any claim which such Junior Creditor may now or
hereafter have against Senior Creditor arising out of any and all actions which
Senior Creditor takes or omits to take with respect to any Debtor, any
Collateral or any Senior Loan Document, including, without limitation: (a) any
action or inaction with respect to the creation, perfection or continuation of
Liens on the Collateral and other security for the Senior Debt, (b) any action
or inaction with respect to the occurrence of any Default, (c) any action or
inaction with respect to the foreclosure upon, repossession, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, (d) any
action or inaction with respect to the collection of any claim for any part of
the Senior Debt from any account debtor, guarantor, or any other Person, (e) any
other action or inaction with respect to the enforcement of the Senior Loan
Documents or the valuation, use, protection or disposition of the Collateral or
any other security for the Senior Debt, (f) the election of Senior Creditor, in
any proceeding instituted under Chapter 11 of the Bankruptcy Code, for
application of Section 1111(b) of the Bankruptcy Code; provided, however, that
the foregoing shall not apply to any actions or omissions of Senior Creditor
constituting a violation of applicable law or a violation of this Agreement or,
with respect to matters relating to the realization, foreclosure or other
disposition of Collateral, the failure of Senior Creditor to act in a
commercially reasonable manner.

-14-

--------------------------------------------------------------------------------


 
13. Additional Senior Debt; Amendments to Loan Documents.


(a) Senior Creditor may from time to time in its discretion make Additional
Senior Loans to the Debtors, provided, that prior to making any such Additional
Senior Loan Senior Creditor shall notify Junior Agent in writing (an “Additional
Senior Loan Notice”) of the proposed terms and conditions thereof (including,
without limitation, the proposed amount, ranking, pricing, date of funding (the
“Proposed Additional Senior Loan Funding Date”), and all other material terms
relating to such proposed Additional Senior Loan), which notice shall be
accompanied by the definitive agreements that Senior Creditor would propose to
use in connection with such Additional Senior Loan (the “Proposed Additional
Senior Loan Documents”), and Junior Creditors shall have the option to provide
all but not less than all of such Additional Senior Loan on the terms set forth
in the Additional Senior Loan Notice and the Proposed Additional Senior Loan
Documents. Junior Agent shall notify Senior Creditor in writing (the “Junior
Creditor Commitment Notice”) within three (3) business days following receipt of
an Additional Senior Loan Notice of Junior Creditors’ election whether or not to
provide the Additional Senior Loan to the Debtors on the terms described in the
Additional Senior Loan Notice and the Proposed Additional Senior Loan Documents
(provided that the failure of Junior Agent to respond within such time period
shall be deemed to be an election of Junior Creditors not to provide such
Additional Senior Loan), which notice shall (i) identify the applicable Junior
Creditor(s) electing to make the Additional Senior Loan, (ii) indicate the date
on which such Junior Creditors propose to fund such Additional Senior Loan to
the Borrowers, which shall be no later than seven (7) days following the date of
the Junior Creditor Commitment Notice, and (iii) serve as such Junior Creditors’
commitment to make such Additional Senior Loan on the applicable terms and
conditions. If requested by Borrowers, Senior Creditor may, in its sole
discretion, elect to fund the Additional Senior Loan prior to the agreed date of
funding by Junior Creditors, in which event Senior Creditor shall so notify
Junior Agent, and the applicable Junior Creditors shall, no later than the date
seven (7) days following the date of the Junior Creditor Commitment Notice, fund
such Additional Senior Loan to Borrowers with the proceeds to be used to repay
the amount advanced by Senior Creditor. If Junior Creditors elect to make the
Additional Senior Loan, Junior Creditors shall execute and deliver the
Additional Senior Loan Documents and, if applicable, enter into an appropriate
amendment of this Agreement. Notwithstanding anything to the contrary set forth
herein, the Senior Creditor shall not make Additional Senior Loans in an amount
such that the aggregate amount of Senior Debt would exceed the amount described
in clause (a) of the definition of “Senior Debt”.


(b) Senior Creditor, at any time and from time to time, may enter into such
agreements, amendments and modifications with any Debtor as Senior Creditor may
deem proper, extending the time of payment of or renewing or otherwise altering
the terms and conditions of all or any portion of the Senior Debt or affecting
the security underlying any or all of the Senior Debt, all without affecting the
rights of Senior Creditor hereunder; provided, however, that Senior Creditor
shall not, without the prior written consent of Junior Creditors holding at
least 67% of the outstanding principal amount of Debentures, agree to any such
amendment or modification which (i) increases the principal amount of the Senior
Debt beyond the limits described in the definition of “Senior Debt” set forth
herein, (ii) extends the stated maturity date of some or all of the Senior Debt;
or (iv) adds any additional events of default or financial covenants.


-15-

--------------------------------------------------------------------------------


 
(c) Junior Creditors agree with Senior Creditor that the Subordinated Debenture
Documents may not be materially modified or amended without the prior written
consent of Senior Creditor (including, without limitation, any amendment which
has the effect of shortening the maturity of the Junior Debt, accelerating the
due date of any payment with respect thereto, increasing the interest rate or
any fees or liquidated damages payable in cash with respect thereto, requiring
any amount not required to be paid in cash thereunder to be paid in cash, or
making any covenant more restrictive on any Debtor); provided, however, that
Junior Creditors and Debtors may amend the terms and conditions of any non-cash
payment obligations pursuant to the Subordinated Debenture Documents without the
consent of Senior Creditor.


14. No Waiver by Senior Creditor. No right of Senior Creditor to enforce the
subordination or other terms as provided in this Agreement will at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Debtor or by any act or failure to act by Senior Creditor, or by any
noncompliance by any Debtor with the terms, provisions and covenants of this
Agreement, the Senior Loan Documents or the Subordinated Debenture Documents,
regardless of any knowledge thereof which Senior Creditor may have or be
otherwise charged with. No waiver will be deemed to be made by Senior Creditor
of any of Senior Creditor’s rights hereunder, unless the same will be in writing
signed on behalf of Senior Creditor, and each waiver, if any, will be a waiver
only with respect to the specific instance involved and will in no way impair
the rights of Senior Creditor or the obligations of any Junior Creditor to
Senior Creditor in any other respect at any other time. The failure of Senior
Creditor to enforce at any time any provision of this Agreement will not be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof or the right of Senior Creditor
thereafter to enforce each and every such provision. No waiver by Senior
Creditor of any breach of this Agreement will be held to constitute a waiver of
any other or subsequent breach.


15. Certain Stock Certificates. Junior Agent hereby represents and warrants to
Senior Creditor that Junior Agent is in possession of the stock certificates and
membership interest certificates of Debtors described on Exhibit A attached
hereto (the “Certificates”). Promptly following the closing of the transactions
contemplated by the Senior Loan Agreement (and in any event within 5 business
days), Junior Agent shall provide the Certificates to Senior Creditor, and
Junior Agent hereby agrees that, until such time, Junior Agent shall hold such
Certificates as Senior Creditor’s agent for purposes of perfection. Within 5
business days following the date that the Senior Creditor Repayment occurs,
Senior Creditor shall redeliver the Certificates to the Junior Agent, subject to
the undertaking by the Junior Creditors that if a Bankruptcy Event occurs within
90 days following the date of the Senior Creditor Repayment, then the Junior
Agent shall promptly return the Certificates to Senior Creditor and, until such
return, Junior Agent shall hold such Certificates as Senior Creditor’s agent for
purposes of perfection.


16.  Information Concerning Financial Condition of Debtors; Notices of Default.


(a) Each Junior Creditor hereby assumes responsibility for keeping informed of
the financial condition of Debtors, any and all endorsers and any and all other
guarantors of the Junior Debt and/or the Senior Debt and of all other
circumstances bearing upon the risk of nonpayment of the Senior Debt and/or
Junior Debt, and each Junior Creditor hereby agrees that Senior Creditor will
not have any duty to advise such Junior Creditor of any information regarding
such condition or any such circumstances. In the event that Senior Creditor, in
its sole discretion, undertakes, at any time or from time to time, to provide
any such information to any Junior Creditor, Senior Creditor will be under no
obligation (i) to provide any such information to any Junior Creditor on any
subsequent occasion, or (ii) to undertake any investigation or to disclose any
information which Senior Creditor wishes to maintain as confidential.

-16-

--------------------------------------------------------------------------------


 
(b) Senior Creditor hereby assumes responsibility for keeping informed of the
financial condition of Debtors, any and all endorsers and any and all other
guarantors of the Senior Debt and/or the Junior Debt and of all other
circumstances bearing upon the risk of nonpayment of the Senior Debt and/or
Junior Debt, and Senior Creditor hereby agrees that no Junior Creditor will have
any duty to advise Senior Creditor of any information regarding such condition
or any such circumstances. In the event that any Junior Creditor, in its sole
discretion, undertakes, at any time or from time to time, to provide any such
information to Senior Creditor, such Junior Creditor will be under no obligation
(i) to provide any such information to Senior Creditor on any subsequent
occasion, or (ii) to undertake any investigation or to disclose any information
which such Junior Creditor wishes to maintain as confidential.


(c) Each Junior Creditor agrees to make reasonable efforts to provide Senior
Creditor with a copy of any notice of default to any Debtor within three
business days of such notice to such Debtor, but any failure of any Junior
Creditor to provide such notice to Senior Creditor shall not result in any
liability of such Junior Creditor to Senior Creditor or limit any rights of such
Junior Creditor hereunder.


(d) Without limiting the obligation of Senior Creditor to provide Junior Agent
with a copy of any notice of acceleration as set forth in Section 10(a), Senior
Creditor agrees to make reasonable efforts to provide Junior Agent with a copy
of any notice of default to any Debtor within three business days of such notice
to such Debtor, but any failure of Senior Creditor to provide such notice to
Junior Agent shall not result in any liability of Senior Creditor to Junior
Agent or any Junior Creditor or limit any rights of Senior Creditor hereunder.


17. Payments to Senior Creditor Do Not Reduce Junior Debt. Each Debtor
acknowledges and agrees that any payment by or on behalf of any Debtor with
respect to any Junior Debt which is paid over to Senior Creditor pursuant to the
terms and conditions hereof shall not be deemed to reduce the Junior Debt.


18. Cure of Payment Default. If a Payment Default exists at any time, Senior
Creditor agrees that any Junior Creditor may cure such Payment Default by paying
to Senior Creditor, in immediately available funds, the amount necessary to cure
such Payment Default, and Senior Creditor agrees to accept such payment from
such Junior Creditor for application to the Senior Debt. Nothing contained
herein shall be deemed to obligate Senior Creditor to notify Junior Creditor of
the existence of any Default.


19. Relationship Among Junior Creditors and Junior Agent, Waiver of Marshalling.
Each Debtor, Junior Agent and each Junior Creditor acknowledges and agrees that
Senior Creditor has no knowledge of, and shall not have any duty or
responsibility for determining, the relative rights and obligations of Junior
Agent or any Junior Creditor on one hand, to Junior Agent or any other Junior
Creditor, on the other hand, with respect to any Subordinated Debt, any
Collateral, any Subordinated Debenture Document, the Subordinated Debt Control
Account or otherwise


-17-

--------------------------------------------------------------------------------


 
Each Debtor and each Junior Creditor hereby waives any right to require
marshalling of any assets by Senior Creditor and any similar rights.


20. Confirmation of Appointment of Junior Agent. Each of the undersigned Junior
Creditors hereby designates Enable Growth Partners, LP (“EGP”) as Junior Agent
under this Agreement (including for purposes of receiving notices on behalf of
each Junior Creditor), and agrees that EGP’s rights, responsibilities and
immunities as Junior Agent shall be as set forth in Annex B to the Subordinated
Debenture Security Agreement.


21. CONSENT TO JURISDICTION; SERVICE OF PROCESS; NO JURY TRIAL.


(a) EACH PARTY HERETO CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN NEW YORK, NEW YORK AND WAIVES ANY OBJECTION BASED UPON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER. NOTHING IN THIS SECTION WILL AFFECT THE RIGHT OF SENIOR CREDITOR TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING COMMENCED BY ANY
DEBTOR OR ANY JUNIOR CREDITOR AGAINST SENIOR CREDITOR OR ANY OTHER HOLDER OF ANY
SENIOR DEBT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
UNITED STATES FEDERAL COURT OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK.


(b) EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO THAT IT HAS
DISCUSSED THIS AGREEMENT WITH COUNSEL OF ITS CHOICE AND IS FULLY AWARE OF THE
LEGAL CONSEQUENCES AND EFFECTS HEREOF AND HAS KNOWINGLY AGREED TO THE PROVISIONS
HEREOF.


(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING (i) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR (ii) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


22. ARM’S LENGTH AGREEMENT. EACH OF THE PARTIES TO THIS AGREEMENT AGREES AND
ACKNOWLEDGES THAT THIS AGREEMENT HAS BEEN NEGOTIATED IN GOOD FAITH, AT ARM’S
LENGTH, AND NOT BY ANY MEANS FORBIDDEN BY LAW.


23. INJUNCTIVE RELIEF. EACH JUNIOR CREDITOR AND EACH DEBTOR ACKNOWLEDGES AND
AGREES THAT ITS COVENANTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION HEREWITH ARE
INTEGRAL TO SENIOR CREDITOR’S REALIZATION OF ITS RIGHTS AGAINST, AND THE VALUE
OF ITS INTEREST IN, THE ASSETS OF DEBTORS AND THEIR AFFILIATES, THAT A BREACH OF
ANY OF THE COVENANTS AND OBLIGATIONS OF SUCH JUNIOR CREDITOR, SUCH DEBTOR
HEREUNDER OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH WILL ENTITLE SENIOR CREDITOR TO INJUNCTIVE RELIEF AND
SPECIFIC PERFORMANCE WITHOUT THE NECESSITY OF PROVING IRREPARABLE INJURY TO
SENIOR CREDITOR OR THAT SENIOR CREDITOR DOES NOT HAVE AN ADEQUATE REMEDY AT LAW
IN RESPECT OF SUCH BREACH (EACH OF WHICH ELEMENTS SUCH JUNIOR CREDITOR, SUCH
DEBTOR ADMITS EXIST) AND, AS A CONSEQUENCE, SUCH JUNIOR CREDITOR, SUCH DEBTOR
AGREES THAT EACH AND EVERY COVENANT AND OBLIGATION APPLICABLE TO IT AND
CONTAINED IN THIS AGREEMENT OR THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED IN CONNECTION HEREWITH WILL BE SPECIFICALLY ENFORCEABLE AGAINST IT.
EACH JUNIOR CREDITOR, EACH DEBTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF ITS RESPECTIVE COVENANTS
AND OBLIGATIONS HEREUNDER AND/OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED IN CONNECTION HEREWITH.

-18-

--------------------------------------------------------------------------------


 
SENIOR CREDITOR ACKNOWLEDGES AND AGREES THAT ITS COVENANTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH ARE INTEGRAL TO EACH JUNIOR CREDITOR’S REALIZATION OF ITS
RIGHTS AGAINST, AND THE VALUE OF ITS INTEREST IN, THE ASSETS OF DEBTORS AND
THEIR AFFILIATES, THAT A BREACH OF ANY OF THE COVENANTS AND OBLIGATIONS OF SUCH
SENIOR CREDITOR HEREUNDER OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED IN CONNECTION HEREWITH WILL ENTITLE EACH JUNIOR CREDITOR TO
INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE WITHOUT THE NECESSITY OF PROVING
IRREPARABLE INJURY TO JUNIOR CREDITORS OR THAT ANY JUNIOR CREDITOR DOES NOT HAVE
AN ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH (EACH OF WHICH ELEMENTS
SENIOR CREDITOR ADMIT EXIST) AND AS A CONSEQUENCE, SENIOR CREDITOR AGREES THAT
EACH AND EVERY COVENANT AND OBLIGATION APPLICABLE TO IT AND CONTAINED IN THIS
AGREEMENT OR THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH WILL BE SPECIFICALLY ENFORCEABLE AGAINST IT. EACH JUNIOR
CREDITOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION
FOR SPECIFIC PERFORMANCE OF ITS RESPECTIVE COVENANTS AND OBLIGATIONS HEREUNDER
AND/OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH.


24. Notices. Except as otherwise provided for herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication will or may be given to or served upon either of the parties by
the other, or whenever either of the parties desires to give or serve upon the
other communication with respect to this Agreement, such notice, demand,
request, consent, approval, declaration or other communication will be in
writing (including, but not limited to, facsimile communication), and will
either be delivered in person, telecopied, sent by reputable overnight courier
or mailed by first class mail, or registered or certified mail, return receipt
requested, postage prepaid or provided for, addressed as follows:


-19-

--------------------------------------------------------------------------------


 
(a) If to Senior Creditor at:


Archer Capital Management, L.P.
570 Lexington Avenue
40th Floor    
New York, New York
Attn.: Mr. Gary Katz
Fax: (2112) 319-1032


With a copy to:


Greenberg Traurig, LLP
One International Place
Boston, Massachusetts 02110
Attn: Jeffrey M. Wolf,. Esq.
Fax: (617) 310-6001


(b) If to Junior Agent at:


Enable Growth Partners, L.P.
One Ferry Building, Suite 255
San Francisco, CA 94111
Attn.:     
Fax: (415)  677-1580


With a copy to:


Feldman Weinstein & Smith LLP
420 Lexington Avenue
New York, New York 10170
Attn.: Michael F. Nertney, esquire
Fax: (212) 401-4741




(c) If to any other Junior Creditor, at its address or facsimile number set
forth beneath its signature block on the signature pages to this Agreement.


(d) if to any Debtor at:


Capital Growth Systems, Inc.
500 W. Madison Street
Suite 2060
Chicago, Illinois 60661
Attn.: Patrick C. Shutt, CEO
Fax: 312-673-2422


or to such other address as any party designates to the other parties in the
manner herein prescribed. Any such notice shall be deemed to have been duly
given or made (w) when delivered by hand against acknowledgment of receipt or
(x) three business days after being deposited in the mail, postage prepaid or
(y) one business day after being sent by priority overnight mail with an
internationally recognized overnight delivery carrier or (z) if by telecopy or
facsimile, when confirmed in writing by the sender’s facsimile device if sent on
business day at the office of the recipient, otherwise on the next business day.

-20-

--------------------------------------------------------------------------------


 
25. GOVERNING LAW. ANY DISPUTE BETWEEN TWO OR MORE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS,
INSTRUMENTS OR AGREEMENTS EXECUTED IN CONNECTION HEREWITH AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, WILL BE RESOLVED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN CONFLICT OF LAW PROVISIONS AND PRINCIPLES, BUT
INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW) OF
THE STATE OF NEW YORK.


26. Counterparts; Facsimile or E-mail Effectiveness. This Agreement may be
executed in one or more counterparts, each of which will be considered an
original counterpart, and will become a binding agreement when Senior Creditor,
Junior Creditors and Debtors have each executed one counterpart. Each of the
parties hereto agrees that a signature transmitted to Senior Creditor or its
counsel by facsimile transmission or by electronic mail will be effective to
bind the party so transmitting its signature.


27. Deed of Priority. Senior Creditor and Junior Creditors hereby acknowledge
and agree that the Deed of Priority is intended to supplement this Agreement,
and no party shall take any action relative to the Deed of Priority that is
inconsistent with the terms of this Agreement. In the event that any provision
of the Deed of Priority conflicts with any provision of this Agreement, the
terms of this Agreement shall control over the Deed of Priority in all respects.


28. Complete Agreement; Merger. This Agreement, including the schedules and
exhibits hereto, contains the entire understanding of the parties hereto with
regard to the subject matter contained herein. This Agreement supersedes all
prior or contemporaneous negotiations, promises, covenants, agreements and
representations of every nature whatsoever with respect to the matters referred
to in this Agreement, all of which have become merged and finally integrated
into this Agreement. Each of the parties understands that in the event of any
subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Agreement, no party will be entitled to offer
or introduce into evidence any oral promises or oral agreements between the
parties relating to the subject matter of this Agreement not included or
referred to herein and not reflected by a writing included or referred to
herein.


28. No Third Party Beneficiaries. This Agreement is solely for the benefit of
Senior Creditor and its respective successors and assigns and Junior Creditors
and their respective successors and assigns and is not intended to confer upon
any Debtor or any other third party any rights or benefits.


30. Severability. Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 
31. Section Titles. The section titles contained in this Agreement are and will
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.


32. No Strict Construction. The parties (directly and through their counsel)
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof will arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.


33. Further Assurances. Each party hereto will, at the expense of Debtors, and
at any time and from time to time, promptly execute and/or authorize and deliver
all further instruments and documents, and take all further action, that any
other party hereto may reasonably request in order to perfect or otherwise
protect any right or interest granted or purported to be granted hereby or to
enable any party to exercise and enforce its rights and remedies hereunder,
including, without limitation, appropriate amendments to financing statements
authorized by any Debtor in favor of any Junior Creditor in order to refer to
this Agreement (but this Agreement shall remain fully effective notwithstanding
any failure to execute any additional documents or instruments).


34. Expenses. Debtors shall pay to Senior Creditor, upon demand, the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees and expenses of counsel for Senior Creditor, which Senior Creditor may
incur in connection with the exercise or enforcement of any of its rights or
interests vis-à-vis any Debtor or any Junior Creditor, and all such amounts
shall constitute part of the Senior Debt. Debtors shall pay to each Junior
Creditors, upon demand, the amount of any and all reasonable expenses,
including, without limitation, the reasonable fees and expenses of counsel for
such Junior Creditor, which such Junior Creditor may incur in connection with
the exercise or enforcement of any of its rights or interests vis-à-vis any
Debtor or Senior Creditor, and all such amounts shall constitute part of the
Junior Debt.


35. Termination. This Agreement shall terminate on the date that the Senior
Creditor Repayment.


36. Independent Nature of Junior Creditors’ Obligations and Rights. The
obligations of each Junior Creditor hereunder are several and not joint with the
obligations of any other Junior Creditor, and no Junior Creditor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Junior Creditor hereunder. Nothing contained herein, and no action
taken by any Junior Creditor pursuant hereto, shall be deemed to constitute the
Junior Creditors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Junior Creditors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Junior Creditor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Junior Creditor to be joined as an additional party in
any proceeding for such purpose.




[SIGNATURES BEGIN ON NEXT PAGE]

-22-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Debt Subordination and Intercreditor Agreement has been
executed and delivered as of the date first written above






Senior Creditor: ACF CGS, L.L.C., as Agent under the Senior Loan Agreement and
as Senior Lender




By:      
Name:
Title:

[Signature Page to Debt Subordination and Intercreditor Agreement]

-23-

--------------------------------------------------------------------------------


 
Junior Agent:    ENABLE GROWTH PARTNERS, L.P.




By:      
Name:
Title:


[Signature Page to Debt Subordination and Intercreditor Agreement]

-24-

--------------------------------------------------------------------------------


 
Junior Creditors:   MIDSUMMER INVESTMENT, LTD.




By:      
Name:
Title:
 
Notice Address:


Attn: ______________________ 
 

[Signature Page to Debt Subordination and Intercreditor Agreement]